Title: From Alexander Hamilton to James O’Hara, 18 December 1792
From: Hamilton, Alexander
To: O’Hara, James


Treasury Departmt. Dec. 18. 92
Sir
It is indispensable that your Account as Quarter Master General should be render’d to the Treasury, up to the end of the present year as soon as possible—and thenceforth regularly after the expiration of every Quarter.
It is expected that this Arrangement will be strictly observ’d, it being essentially requisite that any future advances must of necessity be regulated by the issue.
I am Sir, with consideration   Your Obt. Servant
Alex Hamilton
